Citation Nr: 0028241	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from November 1975 to 
July 1993, including active duty for training and inactive 
duty for training in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

The RO denied service connection for multiple sclerosis in 
August 1994.  This portion of the rating decision was not 
appealed within one year of its issuance, and it therefore 
became final.  38 C.F.R. §§ 20.201, 20.302.  

In April 1997 the RO denied the reopening of the claim of 
service connection for multiple sclerosis.  This portion of 
the decision was also not timely appealed.  

In August 2000 the veteran's representative asked that the 
issue of service connection for multiple sclerosis be 
remanded, stating that it was submitting a Notice of 
Disagreement (NOD) with a November 19, 1999 notice sent by 
the RO "for failing to decide the issue of service 
connection for multiple sclerosis and places the issue in 
appellate status."  

The Board is unable to locate in the record the November 19, 
1999 notice which the veteran's representative disagreed 
with.  The Board also finds that the August 2000 memorandum 
does not constitute a sufficient NOD with respect to the 
August 1994 and April 1997 rating decisions because it was 
filed more than one year after the issuance of those 
decisions.  38 C.F.R. § 20.202.  


For these reasons, the Board is construing the 
representative's statements as a claim to reopen the issue of 
service connection for multiple sclerosis.  As the issue of 
new and material evidence to reopen the claim of service 
connection for multiple sclerosis has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The veteran is currently service connected for a post 
traumatic lumbosacral sprain (20 percent); post traumatic 
musculoskeletal headaches, history of cerebral concussion (10 
percent); and a post traumatic neck strain (10 percent).  His 
combined service connection rating is 40 percent.  


FINDING OF FACT

There is an approximate balance of evidence indicating that 
the veteran was released from active military service as a 
result of a service-connected disability.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have been met.  38 U.S.C.A. 
§§ 101(2), 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record reveals that the veteran was 
involved in a motor vehicle accident while on active duty for 
training in the Army National Guard on August 7, 1991.  

A magnetic resonance imaging scan (MRI) of the head revealed 
several white matter lesions in both hemispheres.  The 
differential diagnoses included traumatic injury, multiple 
sclerosis, and nonspecific gliosis.  

The discharge impression was a brain stem concussion, 
resolving lower cranial nerve palsies secondary to an axial 
stretch injury, cervical and lumbar spinal whiplash syndrome, 
rib contusions, and bilateral sciatic stretch injuries.  

Private medical records dated from November 1991 to July 1993 
show continued treatment of symptoms which were related by 
the physician to his traumatic accident.  It was noted that 
the veteran was still receiving treatment for back and neck 
pain in July 1993, and it was concluded that his lumbar and 
cervical strains were secondary to his August 1991 accident.  

In July 1992 it was noted that another physician (Dr. JF) had 
concluded that the veteran probably had multiple sclerosis, 
unrelated to the traumatic accident.  The diagnosis of 
multiple sclerosis was again noted in July 1993.  

Medical records from Dr. JF reveal that he concluded that the 
veteran "most likely" had multiple sclerosis with his first 
symptomatic lesion in July 1992.  However, on follow-up in 
August 1992, it was found that his current bout of multiple 
sclerosis was in remission.  In August 1992, Dr. F. concluded 
that cerebrospinal fluid studies suggested that a diagnosis 
of multiple sclerosis was accurate.  

On VA neurological examination in April 1994 it was noted 
that there were no clear neurological abnormalities, and 
multiple sclerosis was not diagnosed.  The examiner noted the 
history of multiple sclerosis, noting that this diagnosis was 
made in spite of the fact that the veteran had been in a 
significant accident the year before.  It was found on VA 
general medical examination in April 1994 that multiple 
sclerosis was not confirmed by examination.  There are no 
other post-service records documenting a confirmed diagnosis 
of multiple sclerosis.  

In August 1994, the RO granted service connection for a 
lumbosacral strain (20 percent), post traumatic stress, 
musculoskeletal headaches (10 percent), and a neck strain (10 
percent).  These disabilities were found to have resulted 
from the veteran's August 1991 in-service injury.  Service 
connection for multiple sclerosis was denied.  This decision 
was not appealed.  

In May 1996 the veteran was involved in a motorcycle accident 
which resulted in "T8 ASIA-A" paraplegia.  Admission notes 
from his May 1996 hospitalization noted that he was generally 
stable following his recovery from the 1991 accident until 
the May 1996 accident.  There was also noted a questionable 
diagnosis of multiple sclerosis.  

On VA mental status examination in January 1997 it was 
reported that the veteran's multiple sclerosis had gone into 
remission in July 1992.  It was also noted that he was still 
able to continue working in spite of occasional symptoms of 
multiple sclerosis and that no one knew of his multiple 
sclerosis.  

It was noted that the veteran was released from the National 
Guard in July 1993, but it was not clearly stated as to the 
reasons for the release.  It was indicated that he had been 
overcompensating physically to make up for his symptoms of 
multiple sclerosis and that this resulted in physical 
problems.  

In April 1997, the RO, in pertinent part, declined 
jurisdiction over the claims of entitlement to nonservice 
connected pension benefits because basic entitlement had not 
been established.  In reaching this conclusion, the RO 
concluded that a degree of disability sufficient to prevent 
gainful employment had been shown.  However, the RO noted 
that the veteran had not served in active service for 90 days 
or more during a period of war, and that basic eligibility 
was therefore not established.  This portion of the rating 
decision was appealed.  

Service records submitted in December 1999 establish that the 
veteran served in the Army National Guard from November 1975 
to July 1993.  This service consisted of inactive duty for 
training and active duty for training.  

The July 1993 Report of Separation shows that he was released 
as a result of being medically unfit for retention.  His 
character of service was described as honorable.  


Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have had active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

In order to have the "requisite service" a veteran must 
show that that he or she had active military, naval, and air 
service.  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

"Active military, naval, and air service" also includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  

In addition to establishing that the veteran served in the 
active military, naval, or air service, it must also be shown 
that such service was for 90 days or more during a period of 
war; during a period of war and was discharged or released 
(or which in medical judgment would have justified a 
discharge) from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§ 1521(j) (West 1991); 38 C.F.R. § 3.3(a)(3) (1999).  

Analysis

The Board initially notes that a determination as to whether 
the veteran is permanently and totally disabled from 
nonservice-connected disability is unnecessary in this case 
as the RO already conceded this issue in its April 1997 
determination in which it was found that the evidence had 
established that the veteran had a degree of disability 
sufficient to prevent gainful employment.  

Therefore, the remaining issue is whether the veteran had the 
requisite service needed for basic eligibility for nonservice 
connected pension benefits.  As will be explained below, the 
Board concludes that he does indeed have the requisite 
service needed for basic eligibility for nonservice-connected 
pension benefits.  

The record shows that the veteran served in the National 
Guard for almost twenty years, from November 1975 until his 
honorable release in July 1993.  This service consisted of 
inactive and active duty for training.  Therefore, he served 
in a period of war, as his service in the National Guard 
included service during the Persian Gulf War.  See 38 C.F.R. 
§ 3.2.  

The veteran's service during this period of war was either 
active duty for training or inactive duty for training.  As 
was stated above, these types of service are considered 
active military service when there was a disability resulting 
from an injury (or a disease in the case of active duty for 
training) incurred in the line of duty.  38 C.F.R. § 3.6(a).  

The veteran suffered injuries in a motor vehicle accident 
while he was on active duty for training in August 1991, 
during a period of war.  The residuals of these injuries are 
currently service connected.  

Therefore, the Board concludes that the veteran served in the 
active military service during a period of war, as the 
evidence clearly establishes that he was injured while on 
active duty for training (August 7, 1991) during a period of 
war (the Persian Gulf War) and suffered a service-connected 
disability as a result.  See 38 C.F.R. § 3.6(a).  

It does not appear that the veteran had 90 days of active 
military service (i.e. 90 days of inactive or active duty for 
training during which he was disabled from an injury incurred 
in the line of duty), as the injury and resulting disability 
did not occur until August 7, 1991, and his combined active 
and inactive duty for training does not add up to 90 days 
from and after this date.  See 38 C.F.R. § 3.6(a); see also 
38 C.F.R. § 3.3(a)(3)(i).  

However, the record shows that the veteran was released from 
duty because he was medically unfit for retention.  As was 
stated above, the service requirement can be met where the 
veteran served in the active military service during a period 
of war and was discharged or released from such service for a 
service-connected disability.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(3)(ii).  

It is not entirely clear as to whether the veteran's release 
was due to his service-connected disabilities.  The evidence 
does not clearly establish as to why he was found to be 
medically unfit for retention.  

There is evidence of the veteran being treated for his 
service-connected residuals resulting from the August 1991 
motor vehicle accident through his release from duty.  
However, there is also evidence that he was diagnosed with 
multiple sclerosis prior to his release from duty.  In 
addition, it is unclear as to whether he was released for 
some other unrelated, undocumented medical problem.  

After a careful review of the record the Board concludes that 
the evidence is in relative equipoise, and that the benefit 
of the doubt must be therefore resolved in favor of the 
veteran.  See 38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§ 3.102 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The only significant medical problems documented prior to the 
veteran's release from National Guard duty are treatment of 
the service-connected residuals from the August 1991 
accident, and a diagnosis of multiple sclerosis.  However, 
the record clearly documents treatment of the veteran's 
service connected problems up through his discharge from 
duty.  For example, an April 1993 (only three months prior to 
his release) documents specific treatment of cervical and 
lumbar pain with a diagnosis of chronic cervical and lumbar 
strains that were concluded as being secondary to the August 
1991 injury.  

On the other hand, the veteran's multiple sclerosis appeared 
to be diagnosed with some uncertainty, and was found to be in 
remission in August 1992.  In addition, the veteran indicated 
during a January 1997 VA examination that he did not reveal 
this condition to anyone.  

Because the veteran indicated that he did not reveal to 
anyone that he had multiple sclerosis, and because it was 
documented as in remission by August 1992, the Board 
concludes that it is less likely to have been the reason he 
was found to be medically unfit for retention.  There is more 
evidence which supports the conclusion that his release was 
from his service-connected back and neck-related 
disabilities, as the record documents treatment primarily of 
these problems shortly before his release.  

In light of the above, the Board concludes that there is an 
approximate balance of positive and negative evidence with 
respect to the claim for basic eligibility, and that the 
veteran is therefore entitled to the benefit of the doubt.  
Alemany v. Brown, 9 Vet. App. 518, 520 (1996) (citing 
Gilbert, supra, at 53).  

Accordingly, the Board concludes that the veteran has 
satisfied the requirements for establishing basic eligibility 
for nonservice connected pension benefits; he has been found 
to be permanently and totally disabled, and has met the 
requisite service requirements.  38 U.S.C.A. § 1521 (West 
1991).  

However, while finding that he has met the requirement of 
basic eligibility for nonservice-connected disability pension 
benefits (see 38 U.S.C.A. § 1521(a)), the Board declines to 
render a determination as to whether the veteran is actually 
entitled to the payment of nonservice connected pension 
benefits at this time.  

The RO has not determined whether the veteran meets the net 
worth requirements and whether his annual income is in excess 
of the maximum annual percentage rate.  See 38 C.F.R. 
§§ 3.3(a)(3)(vi), 3.23, 3.274.  

The RO has not provided the regulations pertaining to this 
issue, and the veteran has not had the opportunity to present 
argument or sufficient evidence with respect to this issue.  
Therefore, the Board concludes that it would be prejudicial 
to the veteran if it were to make a determination on this 
issue without prior development and adjudication by the RO.  
Thus, the Board refers this particular issue to the RO for 
further consideration and any necessary development.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is granted.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

